ClaeksoN, J.
C. S., 2617, in part, is as follows: “Whenever a person operating a motor vehicle shall meet on the public highway any other person riding or driving a horse or horses or other draft animals, or any other vehicle, the person so operating such motor vehicle and the person *318so riding or driving a horse, horses, or other draft animals, shall reasonably turn the same to the right of the center of such highway so as to pass without interference. Any person so operating a motor vehicle shall, on overtaking any such horse, draft animal, or other vehicle, pass on the left' side thereof, and the rider or driver of such horse, draft animal, or other vehicle shall, as soon as practicable, turn to the right so as to allow free passage on the left.”
Plaintiff’s testimony is conflicting in some respects, but the credibility is for the jury. Shell v. Roseman, 155 N. C., at p. 94; Shaw v. Handle Co., 188 N. C., at p. 236. ¥e think under the plaintiff’s evidence, in the light most favorable to him, the issues of negligence, contributory negligence and damages, should have been submitted to the jury. Dreher v. Devine, 192 N. C., 325, is not controlling under the facts in the present ease.
As to proximate cause, see DeLaney v. Henderson, 192 N. C., at p. 651; Radford v. Young, 194 N. C., 747. As to sudden danger or emergency, see Riggs v. Mfg. Co., 190 N. C., at p. 260; Fowler v. Underwood, 193 N. C., 402; Odom v. R. R., 193 N. C., 442.
Plaintiff’s cause of action arose prior to Motor Vehicle Uniform Act, Public Laws of N. C., 1927, ch. 148, where the “Rules of the Road” are set forth. See, also, the North Carolina Code of 1927 (Michie), sec. 2621(44) et seq. For the reasons given, the nonsuit is
Reversed.